UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1311



PAUL VINSON,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-03-129-7)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Vinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Vinson appeals the district court’s order denying relief

on his complaint pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Vinson v. FBI,

No. CA-03-129-7 (W.D. Va. Feb. 25, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2